Citation Nr: 9911953	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-00 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

2.  Entitlement to service connection for the residuals of 
exposure to ionizing radiation, to include degenerative joint 
disease (DJD).

3.  Entitlement to service connection for the residuals of 
exposure to chemical agents, to include headaches and 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1946.

The issue of entitlement to service connection for hepatitis 
was last before the North Little Rock, Arkansas, Department 
of Veterans Affairs (VA), Regional Office (RO), in August 
1996.  At that time, it was found that the veteran had not 
presented sufficient new and material evidence to reopen his 
claim for service connection for hepatitis (which had 
originally been denied in July 1947).

This appeal arose from a September 1997 rating decision of 
the North Little Rock RO, which found that no new and 
material evidence had been submitted to reopen the claim for 
service connection for hepatitis.  The veteran testified at a 
personal hearing in February 1998.  During this hearing he 
raised claims for entitlement to service connection for DJD, 
headaches and sinusitis.  In March 1998, the hearing officer 
issued a decision which continued to refuse to reopen his 
claim for service connection for hepatitis.  In May 1998, a 
rating action was issued which denied entitlement to service 
connection for DJD as a residual of exposure to radiation and 
entitlement to service connection for headaches and sinusitis 
as residuals of chemical exposure.

The veteran's representative, in the November 1998 Informal 
Hearing Presentation, has requested that the September 1997 
rating action that found that no new and material evidence 
had been submitted to reopen the claim for entitlement to 
service connection for hepatitis be returned to the RO for 
re-consideration in light of Hodge v. West, 155 F. 3d 1356 
(1998) (which invalidated the provision of Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which required that, in 
order for additional evidence to be "material," it had to 
present a reasonable possibility of changing the outcome in 
light of all the evidence of record).  The Hodge court had 
found that the Colvin test was unnecessarily stringent and 
was also inconsistent with 38 C.F.R. § 3.156(a), which merely 
requires that the newly submitted evidence "..be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  However, the Board does 
not find that Hodge creates a different basis for 
consideration of the veteran's appeal to trigger the 
requirement of referring the case to the RO first in order to 
avoid prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It is noted that 38 C.F.R. § 3.156(a) 
has always been the controlling regulation in "new and 
material" cases; Hodge merely invalidated the Court of 
Veterans Appeal's interpretation of that regulation, not the 
regulation itself.  Therefore, it is found that there would 
be no prejudice to the veteran in determining entitlement to 
the benefit requested under the provisions of 38 C.F.R. 
§ 3.156(a) without prior referral to the RO.


FINDINGS OF FACT

1.  The RO last denied entitlement to service connection for 
hepatitis in August 1996.

2.  Additional evidence submitted since that time fails to 
show that the veteran currently suffers from hepatitis that 
was incurred in service.

3.  The veteran has not been shown by competent medical 
evidence to suffer from the residuals of exposure to ionizing 
radiation, to include DJD.

4.  The veteran has not been shown by competent medical 
evidence to suffer from the residuals of exposure to chemical 
agents, to include headaches and sinusitis.



CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for hepatitis is not new and material, and 
the August 1996 decision of the RO is final and is not 
reopened.  38 U.S.C.A. §§ 1110, 5107(a), 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.303(b), 20.302 (1998).

2.  The appellant has not submitted evidence of a well 
grounded claim for service connection for the residuals of 
exposure to ionizing radiation, to include DJD.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.307, 3.309, 3.309(d), 3.311 (1998).

3.  The appellant has not submitted evidence of a well 
grounded claim for service connection for the residuals of 
exposure to chemical agents, to include headaches and 
sinusitis.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has 
been presented to reopen the claim of 
entitlement to service connection for 
hepatitis

The applicable criteria state that a notice of disagreement 
shall be filed within one year from the date of mailing of 
the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the notification will be considered the date of mailing for 
purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302 (1998).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A.§ 5108 (West 
1991).  "New and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).

The evidence which of record when the RO last considered this 
case in August 1996 will be briefly summarized.  The veteran 
was hospitalized in December 1946.  It was noted that he had 
been jaundiced for one week, which had been accompanied by 
nausea and anorexia, but without vomiting.  He had also had 
mild pain in the epigastric and back areas.  The liver, 
spleen and kidneys were not palpable.  The diagnosis was 
hepatitis.

A February 1947 statement from a service comrade noted that 
he had returned with the veteran from Japan aboard the same 
vessel.  He noted that the veteran had been bedridden for 
four to five days of the journey home.  His complexion had 
been yellowish and he had not eaten or drunk anything.  June 
1947 lay statements indicated that the veteran had been 
"sickly" after his return from service.

In June 1996, the veteran was admitted for a liver biopsy.  
This hospital record noted that he had been diagnosed as 
having hepatitis C in 1993.

VA examined the veteran in August 1996.  It was noted that he 
had had hepatitis A in service, from which it took him about 
8 weeks to recover.  It was commented that this had resolved 
without residual disability.  In 1993, he had experienced 
dizziness and discomfort in his chest.  He thought that he 
was having a heart attack.  Blood tests made an incidental 
finding of hepatitis C.  His weight was stable and he was not 
jaundiced.  The examiner commented that the veteran had had 
classic hepatitis A in 1946.  He was found to have hepatitis 
C in 1993.  It was then stated that the examiner did not 
relate hepatitis A to hepatitis C.

The evidence added to the record after the August 1996 denial 
included a March 1997 statement from a private physician.  
This physician stated that he was unaware of any literature 
that says one type of hepatitis can convert into another 
type.  Since the types of hepatitis are caused by different 
viral entities, conversion was deemed to be very unlikely.

The veteran also testified at a personal hearing in February 
1998.  He stated that he had been very ill on the ship 
returning to the States from Japan, but that he had not 
mentioned it at the time of his separation examination.  He 
indicated that he has had symptoms (certain food 
intolerances, dizziness) ever since his discharge.  He 
reiterated his opinion that he has been suffering from the 
same hepatitis ever since his separation from service.

After a careful review of the evidence of record, it is found 
that the additional evidence which the veteran has submitted 
is not "new and material."  Accordingly, his claim is not 
reopened and the August 1996 decision by the RO remains 
final.

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  In the instant case, the 
additional evidence is merely cumulative.  The evidence 
previously submitted showed that the veteran suffered from an 
acute attack of hepatitis in 1946, that resolved without 
residual disability.  He then developed hepatitis C in 1993, 
which the VA examiner stated in the August 1996 VA 
examination could not be related to the 1946 hepatitis A.  
The additional evidence shows nothing more to establish that 
the veteran has suffered from the same hepatitis since his 
discharge.  In fact, this evidence also noted that he had 
suffered from acute hepatitis A in 1946 and from hepatitis C 
in 1993, diseases that are caused by different viral 
entities.  While the veteran has contended that he has 
suffered from the same disease since 1946, he is not 
competent, as a layperson, to render an opinion which 
requires medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Moreover, the additional evidence is not "material."  The 
additional evidence must bear directly and substantially upon 
the specific matter under consideration and which by itself 
or in conjunction with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
In this case, the objective evidence contains no proof 
whatever that the veteran's currently diagnosed hepatitis C 
began in service, or is related in any way to the hepatitis A 
experienced in 1946.  The additional evidence, rather, 
suggests that the two disorders are caused by completely 
different viral entities and are not related to each other.  
Therefore, a review of this evidence clearly does not show 
that it is so significant that it must be considered in order 
to decide the merits of the claim.

In conclusion, it is found that the additional evidence 
submitted by the veteran is not "new and material" and does 
not serve to reopen his claim for service connection for 
hepatitis.


II.  Service connection for the residuals 
of exposure to ionizing radiation, to 
include DJD

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, one which is plausible.  If he has not 
presented a well grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  As will be explained 
below, it is found that his claim is not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

According to 38 C.F.R. § 3.309(d) certain diseases can be 
service-connected in a radiation exposed veteran if they 
become manifest to a compensable degree at any time after 
discharge.  These include: leukemia, thyroid cancer, breast 
cancer, cancer of the pharynx, esophagus cancer, stomach 
cancer, small intestine cancer, pancreatic cancer, multiple 
myeloma, lymphomas (except Hodgkin's disease), bile duct 
cancer, gall bladder cancer, urinary tract cancer (not to 
include prostate cancer), cancer of the salivary glands, and 
primary liver cancer.  A radiation exposed veteran is one 
who, while serving on active duty, was exposed to a radiation 
risk activity.  These activities include on-site 
participation involving atmospheric detonation of a nuclear 
device, occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946, and internment as a POW of the 
Japanese who was subject to the same degree of exposure as a 
member of the Hiroshima or Nagasaki occupation forces.

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree, and it is contended 
that that disease was the result of exposure to ionizing 
radiation, an assessment will be made as to the size and 
nature of the radiation dose or doses.  Where there is a 
range of doses to which the veteran may have been exposed, 
exposure at the highest level will be presumed.  Dose 
information will be requested in claims based on exposure to 
atmospheric nuclear weapons testing, exposure due to 
participation as a member of the Hiroshima or Nagasaki 
occupation forces, and in all other claims of exposure to 
ionizing radiation.  Radiogenic diseases consist of the 
following: thyroid cancer, breast cancer, lung cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, prostate cancer, salivary gland 
cancer, multiple myeloma, posterior subcapsular cataracts, 
nonmalignant thyroid nodular disease and urinary tract 
cancer. 

A review of the veteran's service medical records revealed 
that there were no complaints of or treatment for DJD.  The 
October 1946 separation examination had found no 
musculoskeletal defects.  

A VA examination conducted in June 1989 found degenerative 
disc disease (DDD) of the cervical and lumbar spines.  An 
outpatient record from July 1996 noted severe DJD of the 
ankles.  This condition severely limited his activities.

The veteran testified at a personal hearing in February 1998.  
He stated that while he was in service he had been stationed 
near where the atomic bomb had been dropped.  He has now 
developed arthritis and he expressed his opinion that the two 
are related.

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992). 

In the instant case, a review of the service medical records 
did not reveal the presence of DJD in service.  There is no 
indication of any complaints of or treatment for this 
condition.  Nor is there any evidence of the presence of DJD 
to a compensable degree within one year of separation.  In 
fact, DJD did not manifest itself until many years following 
his discharge.  Therefore, there is no direct or presumptive 
basis upon which to grant entitlement to service connection.

However, the veteran has asserted that his DJD is the direct 
result of exposure to radiation while stationed in Japan.  
According to 38 C.F.R. § 3.309(d) (1998), certain diseases 
may be granted service connection if they become manifest in 
a radiation exposed veteran.  As defined above, a radiation 
exposed veteran is one who participated in a radiation-risk 
activity, such as involvement in the occupation of Hiroshima 
or Nagasaki between August 6, 1945 and July 1, 1946.  In the 
instant case, there is no objective evidence that the veteran 
was involved in a radiation-risk activity while in service.  
While it is true that he received the Army Occupation Award 
for Japan, there is no indication that he participated in the 
occupation of either Hiroshima or Nagasaki.  Moreover, there 
is no suggestion that the veteran suffers from a radiogenic 
disease, as listed under either 38 C.F.R. § 3.309(d) or 3.311 
(1998).  There is also no competent medical evidence that DJD 
may be considered a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(4) (2998).  The veteran is not precluded from 
proving direct causation on a radiation basis for a non-
radiogenic condition.  See Combee v. Principi, 4 Vet. App. 78 
(1993); rev.sub.nom. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  Unfortunately, there has been no evidence presented 
to establish that DJD is in any way related to radiation 
exposure.  While the veteran has testified that he was so 
exposed and that this exposure caused his DJD, he is not 
competent, as a layperson, to render an opinion as to medical 
causation.  See Espiritu, supra.  

Under the circumstances of this case, it is found that the 
veteran has failed to present evidence of a well grounded 
claim for entitlement to service connection for the residuals 
of radiation exposure, to include DJD.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


III.  Service connection for the 
residuals of exposure to chemical agents, 
to include headaches and sinusitis

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, ones which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  As will be explained below, it is found 
that his claims are not well grounded.

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (1998).

A review of the veteran's service records indicated that his 
primary military occupation was toxic gas handler.  He stored 
gas containers in warehouses and was familiar with handling 
and precautionary methods to be used in dealing with toxic 
gases.  He was trained in spreading gas and in 
decontamination of areas covered by various gases.


FACTS

Headaches

A review of the veteran's service medical records revealed 
that he was treated for acute sinusitis in August 1946.  A 
symptom of the condition was a frontal headache.  However, 
chronic headaches were not complained of or diagnosed.  The 
October 1946 separation examination was within normal limits.

A VA examination of the veteran conducted in June 1989 was 
normal.  He did not report suffering from chronic headaches 
and this condition was not diagnosed.

The veteran testified at a personal hearing in February 1998.  
He stated that he was trained in how to use gases during 
service.  As part of this training, he stated that he was 
exposed to gases.  It was his opinion that these gases have 
caused him to experience headaches.


Sinusitis

The veteran's service medical records revealed that he was 
hospitalized in October 1944 for the repair of a deviated 
nasal septum.  A resection was performed without 
complications.  In August 1946, he reported that he could not 
breathe because of nasal congestion.  He also indicated that 
he had a frontal headache.  The diagnosis was acute 
sinusitis.  The October 1946 separation examination revealed 
that the examination of the nose was within normal limits.

The veteran was examined by VA in June 1989.  The objective 
examination of the nose was normal.

The veteran testified at a personal hearing in February 1998.  
He stated that he had been exposed to gases as part of his 
training as a gas handler.  He expressed his belief that it 
was this exposure that resulted in the development of chronic 
sinusitis.


ANALYSIS

Initially, in order to establish service connection, the 
following three elements must be satisfied:  1) the existence 
of a current disability; 2) the existence of a disease or 
injury in service, and 3) a relationship or nexus between the 
current disability and a disease contracted or an injury 
sustained in service.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit 
v. Brown, 5 Vet. App. 91 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

In the instant case, the service medical records revealed 
that the veteran did complain of a headache and sinusitis in 
service.  This suggests the presence of a disease or injury 
in service, thus satisfying one element of the Caluza test 
for well groundedness.  However, the evidence does not 
support a finding of the existence of a current disability.  
None of the post-service records refer to the existence of 
either headaches or sinusitis.  Clearly, the silence of the 
post-service records also argues against a finding that the 
acute headache and sinusitis suffered in service resulted in 
the development of "chronic" conditions.  While the veteran 
alleges that such chronic conditions exist, he is not 
competent, as a layperson, to state that he has developed 
chronic headaches and chronic sinusitis.  See Espiritu, 
supra.  

Despite the fact that the veteran has not established 
chronicity, his claim could still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, supra.  
The evidence in this case does show that a headache and acute 
sinusitis were observed in service.  However, there is no 
evidence of continuity of symptomatology after service.  
Thus, the need for an opinion as to a relationship between a 
present condition (which has not been shown in this case) and 
the post-service symptomatology (which has also not been 
demonstrated), has been rendered moot.

Therefore, it is found that the veteran has failed to present 
evidence of a well grounded for the residuals of exposure to 
chemical agents, to include headaches and sinusitis.

The appellant has not informed VA of the existence of any 
specific evidence germane to any claim at issue that would 
complete an incomplete application for compensation, i.e., 
well ground an otherwise not well grounded claim, if 
submitted.  Consequently, no duty arises in this case to 
inform that appellant that his application is incomplete or 
of actions necessary to complete it.  See 38 U.S.C.A. 
§ 5103(a) (West 1991); Beausoleil v. Brown, 8 Vet. App. 459 , 
465 (1996); Johnson v. Brown, 8 Vet. App. 423, 427 (1995); 
cf. Robinette v. Brown, 8 Vet. App. 69 (1995) (when a claim 
is not well grounded and claimant inform VA of the existence 
of certain evidence that could well ground the claim, VA has 
duty under 38 U.S.C.A. § 5103(a) to inform claimant that 
application for compensation is incomplete and to submit the 
pertinent evidence).


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for hepatitis, the benefit 
sought on appeal is denied.

Service connection for the residuals of exposure to ionizing 
radiation, to include DJD, is denied.


Service connection for the residuals of exposure to chemical 
agents, to include headaches and sinusitis, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

